﻿I am honoured to address
you for the first time on behalf of the State Union of
5

Serbia and Montenegro. The State Union of Serbia and
Montenegro was created in the interest of peace,
stability, the democratic right to freedom of choice and
moving quickly to a European track. We have assumed
the responsibility for a policy of non-compromise in
the Balkans. We have assumed the responsibility to
demonstrate that in the region that used to be burdened
with divisions and conflicts it is possible to work out
an agreement that will push us forward together.
We are certain that our lives can be better if all of
us in the region commit to that goal, if all of us in the
region look to the future and if all of us in the region
look to Europe and other people who share the same
goals. That is why we are sure that life can be better for
all peoples.
With this hope, we agree with all who perceive
terrorism as one of the greatest evils facing the world
today. We can defeat terrorism only if we all join
forces. That is why, for us, there is no alternative to
multilateralism, and the United Nations is the guarantor
for that, both today and tomorrow.
Terrorism is not a problem only for the rich
countries, as the Secretary-General said yesterday. It is
a problem for every man and every country, just as it is
a problem for parents who lost their children just
because they chose to swim in a river and belonged to a
different religion and nationality. We deplore the
deaths of those children, the same as we deplore the
terrorist attack in Baghdad, which caused the death of
innocent people, among them Sergio Vieira de Mello.
We condemn these deaths as all humane, civilized and
progressive people do. But that is not enough. We must
strive to ensure that such things happen no more.
The activities of the United Nations in Kosovo
demonstrate that with good intentions on all sides there
is hope for creating preconditions for dialogue, instead
of hatred and conflicts, so that people discuss and
resolve their problems instead of creating new ones.
We are glad that one of the crucial issues for the
stability of this region   that of Kosovo   is on the
threshold of dialogue, as we have called for.
We have been encouraged by the announcements
of representatives of the United Nations that the
dialogue between Belgrade and Pristina could start by
mid-October and that it has been supported within the
contact group. I hope that it will also be supported in
Pristina, as it is supported in Belgrade. In this
undertaking as well, the role of the United Nations and
its representative in Kosovo is extremely important.
For its part, Serbia and Montenegro will do its
utmost to ensure the success of the dialogue. This is an
opportunity that we must take advantage of, in the
interest of the European and democratic future of the
region. We have to be patient and persistent.
We are aware that we cannot change the past. But
we can do a great deal to improve our present and
future. We seek peace for all people left without their
homes. There are more than 650,000 of them in Serbia
and Montenegro, and we want them to live where they
believe they belong. I am sure that within the
framework of the tripartite agreement with Croatia and
Bosnia and Herzegovina we shall soon find a common
solution that will ultimately resolve that problem.
From our own recent experience we know a lot
about victims and suffering. That is why we call for an
end to violence in all parts of the world   in Baghdad
and Iraq, and the Middle East. We are convinced that
the international community and the United Nations,
primarily the Security Council, will find a way to
stabilization and to a life in peace and freedom for all
people. The human race has only one world to live in.
We in Serbia and Montenegro stand ready to contribute
to peace efforts through peace operations, to protect
peace and to defend each nation's right to a democratic
future.
Of course, we are primarily committed to the
stabilization of the situation in the region of the
Western Balkans, cooperation among the countries in
the region, the fight against organized crime and full
cooperation with the Hague Tribunal. No crime should
be left unpunished, and all perpetrators should be
brought to justice. Our goal is to join the process of
European integration as soon as possible, as well as the
Partnership for Peace. The Thessaloniki summit of the
European Union and the countries of the Western
Balkans defined clear goals. Serbia and Montenegro
will not let go of this chance for a European future. We
have a responsibility to create a better, more peaceful
and dignified life for generations to come.
That is an obligation not only for us in Serbia and
That is a motive and force keeping us together in the
United Nations to do all we can so that good may
prevail over evil, peace over conflicts, democracy over
dictatorship and economic prosperity over poverty. We
can do it together. This is not a utopia; it is a realistic
6

possibility which will be successful to the extent we
are able to work together. Serbia and Montenegro trusts
it can be done.







